Citation Nr: 0809697	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-38 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  The veteran died in June 2004, and the appellant is 
the veteran's independent executor.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for nonservice-connected 
burial benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran died with no service-connected disabilities 
and lived in a non-VA facility prior to his death.  

3.  At the time of his death, the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.  

4.  The evidence does not show that the veteran died while 
admitted to a VA facility for hospital, nursing home, or 
domiciliary care.

5.  There is no evidence that, at the time of his death, the 
veteran was traveling under proper authority and at VA 
expense for the purpose of examination, treatment, or care.  
CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

The appellant contends that nonservice-connected burial 
benefits are warranted in this case.  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA.  See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Further, VA will pay 
for a plot or interment allowance, in certain cases, when the 
veteran served during a period of war and is buried in a 
state veterans' cemetery or the veteran was discharged from 
service for a disability incurred or aggravated in the line 
of duty.  See 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).  
Expenses are also payable if the veteran died while traveling 
pursuant to VA authorization and at VA expense for the 
purpose of examination, treatment, or care.  See 38 C.F.R. § 
1605(a).

In this case, the Certificate of Death shows that the veteran 
died in a private hospital in June 2004.  Thus, the record 
does not show, nor does the appellant contend, that the 
veteran died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment, or care.  Further, it is 
undisputed that at the time of his death in June 2004, the 
veteran was not in receipt of pension or compensation (nor 
was he in receipt of military retirement pay); nor did he 
have a pending claim for such benefits; and although he was a 
veteran of wartime service, he was not discharged or released 
from active service for a disability incurred or aggravated 
in service with attendant conditions involving the body being 
held by a state and unclaimed.  It is therefore undisputed 
that the requirements for VA burial benefits have not been 
met under 38 C.F.R. § 3.1600 or 38 C.F.R. § 3.1605.  

The Board notes that the appellant has raised the contention 
that he is entitled to nonservice-connected burial benefits 
based upon the provisions of 38 C.F.R. § 3.954.  This 
regulation provides that, when any person who had a status 
under any law in effect on December 31, 1957, which afforded 
entitlement to burial benefits dies, the burial allowance 
will be paid, if otherwise in order, even though such status 
does not meet the service requirements of 38 U.S.C.A. Chapter 
23.  38 U.S.C.A. § 2305; 38 C.F.R. § 3.954.  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the 
eligibility of persons entitled to burial benefits, after 
changes to the laws governing the benefits were made in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act).  

In a precedent opinion, legally binding on VA and the Board, 
the VA General Counsel held that those "saving provisions" 
do not exempt veterans with wartime service prior to January 
1, 1958, from current eligibility requirements in the law.  
See VAOPGCPREC 9-2003.  Specifically, the General Counsel 
held that 38 U.S.C.A. § 2305 preserves rights individuals had 
under laws in effect on December 31, 1957, based on their 
status as members of particular units or organizations that 
fell within the scope of the laws defining classes of 
individuals potentially eligible under Chapter 23 of Title 
38.  However, veterans with wartime service prior to January 
1, 1958, as is the case here, were held to be not exempted by 
Section 2305 from the amendments to eligibility criteria for 
nonservice-connected burial and funeral allowance currently 
codified in 38 U.S.C.A. § 2302(a) enacted by the Omnibus 
Budget Reconciliation Act of 1981, Public Law No. 97-35, 
which eliminated wartime service, per se, as a basis of 
eligibility.  Therefore, burial benefits may not be awarded 
on that basis.

The Board acknowledges the veteran's honorable service in 
defense of our Nation from 1943 to 1946.  However, in this 
case, the law is dispositive of the matter, and VA is bound 
by the statutes enacted by Congress.  Therefore, while we are 
deeply sympathetic with the appellant's loss, we find that a 
preponderance of the evidence is against the appellant's 
claim for nonservice-connected burial benefits.  There is no 
legal basis for a grant of nonservice-connected burial 
benefits, and the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in their possession 
that pertains to the claim.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of nonservice-
connected burial benefits and any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected burial benefits is precluded based 
upon the service of the decedent; therefore, eligibility for 
nonservice-connected burial benefits must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


